                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

JAMES A. ROBICHAUD,                                      )
                                                         )
         Plaintiff,                                      )
v.                                                       )
                                                         )
ENGAGE2EXCEL,        INC.;     COMVEST                   )
INVESTMENT PARTNERS HOLDINGS, LLC;                       )
                                                                             Case No. 5:18-cv-00086-GCM
E2E      HOLDINGS,         INC.;    GC                   )
REPRESENTATIVE COMPANY, LLC; U.S.                        )
BANK, N.A., PHILLIP STEWART                              )
                                                         )
                                                         )
         Defendants.                                     )


                                                 ORDER

            THIS MATTER comes before the Court on the Motion to Withdraw Notice of
     Settlement, filed February 8, 2019, for an Order permitting counsel for Plaintiff to withdraw his
     Notice of Settlement.

            NOW, THEREFORE, IT IS ORDERED that Plaintiff is permitted to withdraw the
     Notice of Settlement (Doc. No. 37) filed on December 12, 2018.

              Having withdrawn the Notice of Settlement, IT IS ORDERED that parties are directed
     to file a joint report on the status of this matter within 10 days of the signing of this Order.

            SO ORDERED.


                                                 Signed: February 11, 2019
